DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-9, the prior art fails to explicitly disclose, teach, or otherwise suggest, in specific combination with each of the other limitations in the claim, “responsive to receipt, via an input device, of a monetary currency to virtual currency conversion input, cause a first conversion of a first amount of monetary currency into a first amount of virtual currency, wherein the first amount of virtual currency is greater than the first amount of monetary currency” and “responsive to receipt, via the input device, of a virtual currency to monetary currency conversion input, cause a second conversion of a third amount of virtual currency into a second amount of monetary currency, wherein responsive to the third amount of virtual currency being greater than the first amount of virtual currency, the second amount of monetary currency is greater than the first amount of monetary currency, wherein a first part of the third amount of virtual currency is converted into a first part of the second amount of monetary currency based on a first exchange rate and a second part of the third amount of virtual currency is converted into a second part of the second amount of monetary currency based on a different second exchange rate”. 
	Regarding claims 10-15, the prior art fails to explicitly disclose, teach, or otherwise suggest, in specific combination with each of the other limitations in the claim, “cause a second conversion of a second quantity of virtual currency units to a second quantity of monetary currency units, wherein: (i) responsive to the second quantity of virtual currency units being less than the first quantity of virtual currency units, the 
	Regarding claims 16-20, the prior art fails to explicitly disclose, teach, or otherwise suggest, in specific combination with each of the other limitations in the claim, “responsive to receipt, via an input device, of a monetary currency to virtual currency conversion input, cause a first conversion of a first amount of monetary currency into a first amount of virtual currency, wherein the first amount of virtual currency is greater than the first amount of monetary currency” and “responsive to receipt, via the input device, of a virtual currency to monetary currency conversion input, cause a second conversion of a third amount of virtual currency into a second amount of monetary currency, wherein responsive to the third amount of virtual currency being greater than the first amount of virtual currency the second conversion includes a virtual currency usage fee, and responsive to the third amount of virtual currency being a designated amount lower than the first amount of virtual currency, the second conversion does not include any virtual currency usage fee”.
	While the prior art is replete with a variety of inventions either directed to or incorporating virtual currency to monetary currency conversion and vice versa via exchange rates and the like, the specificity with respect to the identified limitations above, in explicit combination with the other limitations in each independent claim, respectively, sets forth novel and non-obvious combinations of limitations.
	Lastly, with respect to 35 U.S.C. 101, while the claims incorporate currency conversion, which in a broad interpretation falls under certain methods of organizing human activity, such as a fundamental economic principle/practice, the claims incorporate additional limitations that amount to a practical 
	For at least these reasons, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715